Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
Claims 1, 25, 37 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 43, 1, 1 of copending Applications No. 16347286, 16418697, 16462812  (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they cover essentially the same scope with variations of the phrasing.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Regarding claim 1: See claim 43 of 16347286.
Regarding claim 25: See claim 1 of 16418697.
Regarding claim 37: See claim 1 of 16462812.
Regarding claim 29: See claim 1 of 16462801

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 24 recites a quality factor Q but this factor is undefined. Claim 24 is therefore indefinite
Claim 26 B2 and Q are undefined. Claim 26 is therefore indefinite.
Claim 27 there is a lack of antecedent basis for “overall lift angle”. Claim 27 is therefore indefinite.
Claim 29 p, s, alpha, and beta are not defined. Claim 29 is therefore indefinite.
Claim 36: The phrase “be centered at a right angle whose apex is on said secondary axis” is indefinite. The recitation requires a plane of interpretation. I.e. be centered at a right angle whose apex is on said secondary axis within a plane defined perpendicular to the three axes. Claim 36 is therefore indefinite. 
Claims 25-47 depend from claim 24 and therefore have at least the same defect(s).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 24-28, 30-34,  is/are rejected under 35 U.S.C. 102a1 as being anticipated by Cusin (US 2013/0176829).
With regard to claim 24 Cusin discloses a timepiece regulating mechanism, comprising, arranged on a main plate (paragraph 43),
a resonator mechanism (1 figure 1) with a quality factor Q, and an escapement mechanism (figures 3-4) which is subjected to the torque of drive means comprised in a movement (figure 4; claim 48; paragraph 20), said resonator mechanism comprising
 an inertia element (3) arranged to oscillate with respect to said plate, 
said inertia element being subjected to the action of elastic return means directly or indirectly attached to said plate (paragraph 43; figures 1-5), and said inertia element being arranged to cooperate indirectly with an escape wheel set comprised in said escapement mechanism (figures 3, 4; paragraphs 5, 9, 20, 25, claims 48-52, 54),
wherein said resonator mechanism is a resonator with a virtual pivot rotating about a main axis (figures 1-4), with a flexure bearing including at least two flexible strips (figures 1-4), and including an impulse pin integral with said inertia element (22, figure 4), in that said escapement mechanism includes a lever pivoting about a secondary axis and including a lever fork arranged to cooperate with said impulse pin (figure 4), and is a detached escapement mechanism (figures 1-5), wherein, during the operating cycle, said resonator mechanism has at least one phase of freedom in which said impulse pin is at a distance from said lever fork (figure 4 the pin is shown with clearance between the fork and the pin. It thus follows that the pin is incapable of maintaining contact with the fork when changing direction. The pin cannot touch the left side and the right side simultaneously so it must have a gap while transitioning directions), and

    PNG
    media_image1.png
    216
    320
    media_image1.png
    Greyscale

wherein at least said resonator mechanism is attached to an intermediate, elastic suspension strip attached to said plate and arranged to allow a displacement of said resonator mechanism 

With regard to claim 25 Cusin discloses the timepiece regulating mechanism according to claim 24, wherein the lift angle of the resonator, during which said impulse pin is in contact with said lever fork, is less than 10° (non-contact is shown at 0 degrees which is less than 10)

With regard to claim 26 Cusin discloses the timepiece regulating mechanism according to claim 24, wherein the inertia IB of said inertia element with respect to said main axis on the one hand, and the inertia IA of said lever with respect to said secondary axis on the other hand, are such that the ratio IB/IA is greater than 2Q·α2/(0.1·π·β2), where α is the lift angle of the lever which corresponds to the maximum angular travel of said lever fork (in figure 4 the lift situation is defined at the 0/360 degree position which would be the highest and lowest value an angle can have. Given there is no reference point to perform a comparison the value of zero for the angle necessitates that the equation is met as IB/Ia cannot be zero or lower).

With regard to claim 27 Cusin discloses the timepiece regulating mechanism according to claim 24, wherein said overall lift angle of the resonator is less than twice the angle of amplitude by which said inertia element deviates furthest, in only one direction of motion, from a rest position (figure 4 the total oscillation range is limited by the potential collision between the inner side of 3 and the outer side of 2 – 

With regard to claim 28 Cusin discloses the timepiece regulating mechanism according to claim 24, wherein the angle of amplitude, by which said inertia element deviates furthest from a rest position, is comprised between 5° and 40° (figure 4 the permissible oscillation range is the gap between 3 and 2 which falls inside the claimed range of 5 and 40 degrees).

With regard to claim 30 Cusin discloses the timepiece regulating mechanism according to claim 24, wherein said lever is in a single layer of silicon, placed on an arbor pivoted with respect to said plate (paragraph 46; arbor – various shaped cylindrical structure on which other parts are fixed or turn -  the center portion of the lever meets this definition).

With regard to claim 31 Cusin discloses the timepiece regulating mechanism according to claim 24, wherein said escape wheel set is a silicon escape wheel (paragraphs 46, 82).

With regard to claim 32 Cusin discloses the timepiece regulating mechanism according to claim 24, wherein said escape wheel set is an escape wheel which is perforated to minimize its inertia with respect to its axis of pivoting (figures 1-6, the wheel has holes).

With regard to claim 33 Cusin discloses the timepiece regulating mechanism according to claim 24, wherein said lever is perforated to minimize its said inertia with respect to said secondary axis (figures 1-4 the lever has holes).



With regard to claim 37 Cusin discloses the timepiece regulating mechanism according to claim 24, wherein said flexure bearing includes two flexible strips which are crossed in projection onto a plane perpendicular to said main axis, at said virtual pivot defining said main axis, and located in two parallel and distinct levels (figures 1-4).

With regard to claim 39 Cusin discloses the timepiece regulating mechanism according to claim 37, wherein said two flexible strips are identical and are positioned in symmetry (figures 1-4).

With regard to claim 40 Cusin discloses the timepiece regulating mechanism according to claim 37, wherein each said flexible strip forms part of a one-piece assembly in one piece with means thereof for alignment and attachment to said plate or to said intermediate elastic suspension strip (figures 1-4, abstract, paragraphs 12, 33, 46, 54).

With regard to claim 41 Cusin discloses the timepiece regulating mechanism according to claim 24, wherein said inertia element includes inertia blocks for adjusting rate and unbalance (3 figures 1-4).

With regard to claim 42 Cusin discloses the timepiece regulating mechanism according to claim 24, wherein said impulse pin is in one-piece with a said flexible strip (22 figure 4).

With regard to claim 43 Cusin discloses the timepiece regulating mechanism according to claim 24, wherein said lever includes bearing surfaces arranged to cooperate in abutment with teeth comprised in 

With regard to claim 44 Cusin discloses the timepiece regulating mechanism according to claim 24, wherein said flexure bearing is made of oxidized silicon to compensate for the effects of temperature on the rate of said regulating mechanism (paragraphs 46, 114; claim 40)

With regard to claim 45 Cusin discloses a timepiece movement including drive means and a regulating mechanism according to claim 24, wherein said escapement mechanism is subjected to the torque of said drive means (figures 3, 4; paragraphs 5, 9, 20, 25, claims 48-52, 54)

With regard to claim 46 Cusin discloses a watch including a timepiece movement according to claim 45 (paragraphs 6, 7, 9, 11, 31, 113)

With regard to claim 47 Cusin discloses a watch including a regulating mechanism according to claim 24 (figures 3, 4; paragraphs 5, 9, 20, 25, claims 48-52, 54).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cusin (US 2013/0176829) in view of Kawauchiya (US 2015/0063084)
With regard to claim 35 (depends from claim 24) Cusin does not detail the size of the plate and thus fails to disclose the claimed: wherein a largest dimension of said inertia element is greater than half of a largest dimension of said plate. At the time of the earliest effective filling date it would have been obvious to one having ordinary skill in the art to configure Cusin’s plate/bridge within 2x the size of the inertia element. The reason for doing so would have been to provide a support plate proportional to the inertia element. Such a modification would be necessary for a wide range of horology application. In example a tourbillion mounts the balance on a rotating plate to attempt to account for the effect of gravity on the part. In such applications the mounting plate must be reasonably proportional to the parts to facilitate easy rotation. Evidence of the proportions of a balance to tourbillion rotary plate are provided by Kawauchiya figure 2.

Allowable Subject Matter
Claims 29, 36, 38 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. This statement pertains to 35 USC 102 and 103. This statement does not pertain to 35 USC 112. For the purposes of claim analysis P and S in claim 29 are understood to pertain to the defined values of similar claim 31 in copending 16347286 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN KAYES whose telephone number is (571)272-8931. The examiner can normally be reached 10-6.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Johnson can be reached on 571-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





3-11-22
/SEAN KAYES/Primary Examiner, Art Unit 2844